Vanguard Municipal Bond Funds Supplement to the Statement of Additional Information Dated February 25, 2010 (revised April 22, 2010) In the Description of the Trust section, under Service Providers, the following text replaces similar text: Custodian. State Street Bank and Trust Company, One Lincoln Street, Boston, MA 02111, serves as the Funds custodian. The custodian is responsible for maintaining the Funds assets, keeping all necessary accounts and records of Fund assets, and appointing any foreign sub-custodians or foreign securities depositories. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI045A 102010
